Title: To John Adams from Charles Reiche, 20 May 1790
From: Reiche, Charles
To: Adams, John



Sir,
Philadelphia 20 May 1790.

These Conjectures, Arguments and Plan, which I have the honor to transmit, have given great satisfaction to almost all, who have read them, when they were first published by me in a weekly german paper, which I have established here, on moral, historical, political and economical arguments.
As a plan, contrary to that proposed by me, hath already been adopted by the Hon: the house of Representatives in Congress, and, by sickness and other incidents, I have been prevented from laying these Conjectures, before that house; so I do give me the honor to apply to Your Excellency, who being the President of that august Body, where the adopted plan now lies for approbation, will, I trust, and most humbly entreat, graciously be pleased to pay some attention to the plan here subjoined, and either return the same to the subscriber, or make such other use and application thereof, as Your well–known wisdom, and patriotism will suggest.
With the utmost deference and respect, / I have the honor to subscribe myself / Your Excellency’s / most humble and most obedient / servant
Charles Reiche